10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 1 of 11 Page |D #:1

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
June 2018 Grand Jury

s;c<:R-Nolg- 00 2314 ’UL$

INDICTMENT

UNITED STATES OF AMERICA,_
Plaintiff,
v. [18 U.S.C. § 1349: Conspiracy to

Commit Wire Fraud Involving

PETER MICHNO, Deprivation of Honest Services]

Defendant.

 

 

 

 

The Grand Jury charges:

 

COUNT ONE
[18 U.S.C. § 1349]
A. INTRODUCTORY ALLEGATIONS
l. At all relevant times:
a. The Federal National Mortgage Association (“Fannie

Mae”) was a private corporation, under conservatorship by the Federal

Housing Finance Agency, and doing business in Irvine, California,

Within the Central District of California, and elsewhere. In the

ordinary course of its business, Fannie Mae acquired residential

properties through foreclosure and other transfers to Fannie Mae, and

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 2 of 11 Page |D #:2

Fannie Mae then sold those properties, commonly referred to as Fannie
Mae Real Estate Owned or REO properties, into the market.

b. Defendant PETER MICHNO (“MICHNO”) Was a broker
approved to list Fannie Mae REO properties for sale. Defendant
MICHNO was entitled to receive a commission from the sale of REG
properties as compensation for his services. As a Fannie Mae-
approved real estate broker, defendant MICHNO was not authorized to
purchase Fannie Mae REO properties for himself or for his friends,
relatives, and associates. Defendant MICHNO was also not permitted
to pay referral fees, bribes, or kickbacks to Fannie Mae employees in
exchange for listing opportunities or approval of below-market sales.

2. Shirene Hernandez (“Hernandez”) was employed by Fannie Mae
in Irvine, California, in the Central District of California, as a
Real Estate Owned Foreclosure Specialist and Sales Representative.
Hernandez was responsible for, among other things, assigning Fannie
Mae REO property listings to approved brokers and approving sales
offers submitted by the brokers for the sale of Fannie Mae REO
properties. Hernandez was not permitted to receive referral fees,
bribes, or kickbacks in exchange for assigning listings or approving
below-market sales.

B. THE OBJECT OF THE CONSPIRACY

 

3.\ Beginning in or about April 2011 and continuing through at
least in or about July 2013, in Orange County, within the Central
District of California, and elsewhere, defendant MICHNO, together
with Hernandez, and others known and unknown to the Grand Jury,
knowingly combined, conspired, and agreed with each other to commit
the crime of wire fraud involving deprivation of honest services, in

violation of Title 18, United States Code, Sections 1343 and 1346.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 3 of 11 Page |D #:3

C. THE MANNER AND MEANS OF THE CONSPIRACY
4. The object of the conspiracy was carried out, and was to be
carried out, in substance, as follows:

a. Hernandez would communicate to defendant MICHNO her
demands for bribes and kickbacks in exchange for the assignment of
listings to defendant MICHNO and the approval of below-market sales
of Fannie Mae REO properties.

b. Defendant MICHNO would agree to pay bribes and
kickbacks to Hernandez in exchange for the assignment of listings and
the approval of below~market sales of Fannie Mae REO properties.

c. As a result of the bribes and kickbacks, Hernandez, in
the performance of her official duties at Fannie Mae in Irvine,
California, would assign listings to defendant MICHNO, and defendant
MICHNO would earn commissions on the sale of these properties. Also
as a result of these bribes and kickbacks, Hernandez, in the same
capacity, would approve below-market sales of Fannie Mae REO
properties to defendant MICHNO and his affiliates.

d. Defendant MICHNO would meet Hernandez in person, and
send others to meet her in person, in the Central District of
California, and elsewhere, to pay her cash for the negotiated bribes
and kickbacks. Defendant MICHNO would also transfer Fannie Mae REO
properties purchased at below-market prices to Hernandez and her

affiliates, also as kickbacks for the performance of her official

duties.
D. OVERT ACTS
5. On or about the following dates, in furtherance of the

conspiracy and to accomplish its object, defendant MICHNO, together

with Hernandez, and others known and unknown to the Grand Jury,

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 4 of 11 Page |D #:4

committed and willfully caused others to commit the following overt
acts, among others, in the Central District of California and
elsewhere:

Overt Act No. l: On or about April 29, 2011, defendant MICHNO,
through an affiliate he controlled, purchased a property on Sunnymere
Avenue in Oakland, California 94605, in a below~market transaction
approved by Hernandez in exchange for a kickback.

Overt Act No. 2: On or about June 1, 2011, defendant MICHNO,
through an affiliate he controlled, purchased a property on A Street
in Hayward, California 94541 in a below-market transaction approved
by Hernandez in exchange for a kickback.

Overt Act No. 3: On or about November 22, 2011, defendant
MICHNO, through an affiliate he controlled, purchased a property on
Jensen Street in Livermore, California 94550, in a below market
transaction approved by Hernandez in exchange for a kickback.

Overt Act No. 4: On or about November 23, 2011, defendant
MICHNO, through an affiliate he controlled, purchased a property on
Clarke Avenue in Livermore, California 94551, in a below-market
transaction approved by Hernandez in exchange for a kickback.

Overt Act No. 5: On or about March 30, 2012, defendant MICHNO,
through an affiliate he controlled, purchased a property on Sunkist
Drive in Oakland, California 94605, in a below-market transaction
approved by Hernandez in exchange for a kickback.

Overt Act No. 6: On or about August 29, 2012, Hernandez, in the
performance of her official duties at Fannie Mae in Irvine,
California, rejected an offer of $333,000 from a bona fide purchaser
for value for a Fannie Mae REO property on Vailetti Drive in Sonoma,

California 95476 (the “Vailetti Property”).

4

 

 

10

11

12

13

14

15`

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 5 of 11 Page |D #:5

Overt Act No. 7: On or about September 4, 2012, Hernandez, in
the performance of her official duties at Fannie Mae in Irvine,
California, rejected an offer of $390,000 from a bona fide purchaser
for value for the Vailetti property.

Overt Act No. 8: On or about November 30, 2012, defendant
MICHNO, through an affiliate he controlled, purchased a property on
El Caminito in Livermore, California 94550, in a below-market
transaction approved by Hernandez in exchange for a kickback.

Overt Act No. 9: On or about March 26, 2013, defendant MICHNO,
through an affiliate he controlled, purchased a property on Brookdale
Court in Dublin, California 94568 (the “Brookdale Property”), in a
below-market transaction approved by Hernandez in exchange for a
kickback.

Overt Act No. 10: On or about March 20, 2013, Hernandez, in the
performance of her official duties at Fannie Mae in Irvine,
California, accepted an offer of approximately $329,900 from
defendant MICHNO, through an affiliate he controlled, for the
Vailetti property, for transfer to her and her affiliates, after
having rejected offers of $333,000 and $390,000 for the same
property.

Overt Act No. 11: On or about March 27, 2013, defendant MICHNO
and Hernandez caused an interstate wire transfer to be sent in the
approximate amount of $369,407 from an escrow account at Comerica
Bank to Fannie Mae for the purchase of the Brookdale Property.

Overt Act No. 12: On or about May 24, 2013, defendant MICHNO
and Hernandez caused an interstate wire transfer to be sent in the
approximate amount of $312,257 from an escrow account at Comerica

Bank to Fannie Mae for the purchase of the Vailetti Property.

5

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 6 of 11 Page |D #:6

Overt Act No. 13: On or about July 16, 2013, defendant MICHNO,
through an affiliate he controlled, transferred the Vailetti property

to Hernandez's affiliate.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 7 of 11 Page |D #:7

cOUNT Two
[18 U.s.c. § 1349]

A. INTRODUCTORY ALLEGATIONS

 

6. The Grand Jury hereby repeats and realleges paragraph 1 of
this Indictment, including all subparagraphs, as if fully set forth
herein.

7. At all relevant times:

a. Co-conspirator no. 1 (“CC-l”) was employed by Fannie
Mae in Irvine, California, in the Central District of California, as
a Real Estate Owned Foreclosure Specialist and Sales Representative.

b. CC-l maintained a bank account at Wells Fargo, N.A.,
bearing account number ending in 1636 (the “CC~l Bank Account”).

c. CC-l was responsible for, among other things,
assigning Fannie Mae REO property listings to approved brokers and
approving sales offers submitted by the brokers for the sale of
Fannie Mae REO properties. CC-l was not permitted to receive
referral fees, bribes, or kickbacks in exchange for assigning
listings or approving below-market sales.

B. THE OBJECT OF THE CONSPIRACY

 

6. Beginning in or about January 2012 and continuing through
at least in or about March 2014, in Orange County, within the Central
District of California, and elsewhere, defendant MICHNO, together
with CC-l, and others known and unknown to the Grand Jury, knowingly
combined, conspired, and agreed with each other to commit the crime
of wire fraud involving deprivation of honest services, in violation

of Title 18, United States Code, Sections 1343 and 1346.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 8 of 11 Page |D #:8

C. THE MANNER AND MEANS OF THE CONSPIRACY
7. The object of the conspiracy was carried out, and was to be
carried out, in substance, as follows:

a. CC-l would communicate to defendant MICHNO demands for
bribes and kickbacks in exchange for listing opportunities and
approval of below-market sales of Fannie Mae REO properties.

b. Defendant MICHNO would agree to pay bribes and
kickbacks to CC-l in exchange for listing opportunities and approval
of below-market sales of Fannie Mae REO properties.

c. As a result of the bribes and kickbacks, CC~l, in the
performance of CC~l's official duties at Fannie Mae in Irvine,
California, would assign listings to defendant MICHNO, and defendant
MICHNO would earn commissions on the sale of these properties. Also
as a result of these bribes and kickbacks, CC-l, in the same
capacity, would approve below-market sales of Fannie Mae REO
properties to defendant MICHNO and his affiliates.

d. Defendant MICHNO would meet CC-l in person to pay CC-l
cash for the negotiated bribes and kickbacks. Defendant MICHNO would
also deposit cash into the CC-l Bank Account as payment to CC-l for
the negotiated bribes and kickbacks.

D. OVERT ACTS

8. On or about the following dates, in furtherance of the
conspiracy and to accomplish its object, defendant MICHNO, together
with CC~l, and others known and unknown to the Grand Jury, committed
and willfully caused others to commit the following overt acts, among
others, in the Central District of California and elsewhere:

Overt Act No. 1: On or about January 13, 2012, defendant MICHNO

deposited approximately $1,300 in cash into the CC-l Bank Account as

8

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24`

25

26

27

28

 

 

Case 8:18-cr-00234-AG Document 1 Filed 11/01/18 Page 9 of 11 Page |D #:9

a kickback to CC-l in exchange for the performance of CC~l’s official
duties.

Overt Act No. 2: On or about December 18, 2012, defendant
MICHNO deposited approximately $650 in cash into the CC~l Bank
Account as a kickback to CC-l in exchange for the performance of CC~
1’s official duties.

Overt Act No. 3: On or about March 5, 2013, defendant MICHNO
deposited approximately $1,350 in cash into the CC-l Bank Account as
a kickback to CC-l in exchange for the performance of CC-l’s official
duties.

Overt Act No. 4: On or about May 15, 2013, defendant MICHNO
deposited approximately $2,150 in cash into the CC-l Bank Account as
a kickback to CC-l in exchange for the performance of CC-l’s official
duties.

Overt Act No. 5: Gn or about May 20, 2013, defendant MICHNO,
through an affiliate he controlled, purchased a property on Cherry
Hills Drive in Discovery Bay, California 94505 in a below-market
transaction approved by CC-l in exchange for a kickback.

Overt Act No. 6: On or about May 30, 2013, defendant MICHNO
deposited approximately $1,854 in cash into the CC-l Bank Account as
a kickback to CC~l in exchange for the performance of CC-l's official
duties.

Overt Act No. 7: On or about June 11; 2013, defendant MICHNO
deposited approximately $1,375 in cash into the CC-l Bank Account as
a kickback to CC-l in exchange for the performance of CC-l’s official
duties.

Overt Act No. 8: On or about June 20, 2013, CC~l, in the

performance of CC-l’s official duties at Fannie Mae in Irvine,

9

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24'

25

26

27

28

 

 

Case 8:18-Cr-00234-AG Document 1 Filed 11/01/18 Page 10 of 11 Page |D #:10

California, accepted a below-market offer from defendant MICHNO,
through an affiliate he controlled, of approximately $351,000 for the
sale of a Fannie Mae REO property on Rosemary Lane, in Concord,

California 94518 (the “Rosemary property”).

Overt Act No. 9: On or about June 27, 2013, defendant MICHNO,
through an affiliate he controlled, purchased the Rosemary property
in a below~market transaction approved by CC~l in exchange for a

kickback.

Overt Act No. 10: On or about July 2, 2013, defendant MICHNO
deposited approximately $1,000 in cash into the CC-l Bank Account as
a kickback to CC-l in exchange for the performance of CC-l’s official
duties.

Overt Act No. 11: On or about August 2, 2013, defendant MICHNO
deposited approximately $1,850 in cash into the CC~1 Bank Account as
a kickback to CC-l in exchange for the performance of CC-l's official
duties.

Overt Act No. 12: On or about August 24, 2013, defendant MICHNO
deposited approximately $1,425 in cash into the CC~l Bank Account as
a kickback to CC-l in exchange for the performance of CC-l’s official
duties.

Overt Act No. 13: On or about October 2, 2013, defendant MICHNO
deposited approximately $2/125 in cash into the CC-l Bank Account as
a kickback to CC-l in exchange for the performance of CC-l’s official
duties.

Overt Act No. 14: On or about October 30, 2013, defendant
MICHNO deposited approximately $1,525 in cash into the CC-l Bank
Account as a kickback to CC-l in exchange for the performance of CC~

1’s official duties.

10

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-Cr-00234-AG Document 1 Filed 11/01/18 Page 11 of 11 Page |D #:11

Overt Act No. 15: On or about November 18, 2013, defendant
MICHNO deposited approximately $985 in cash into the CC-l Bank
Account as a kickback to CC-l in exchange for the performance of CC~
1’s official duties.

Overt Act No. 16: On or about February 3, 2014, defendant
MICHNO deposited approximately $1,325 in cash into the CC-l Bank
Account as a kickback to CC-l in exchange for the performance of CC-

1’s official duties.

A TRUE BILL

/<5/

Foreperson

NICOLA T. HANNA
United States Attorney

/\¥I

LAWRENCE'S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

RANEE A. KATZENSTEIN
Assistant United States Attorney
Chief, Major Frauds Section

JILL FEENEY
Assistant United States Attorney
Deputy Chief, Major Frauds Section

KERRY L. QUINN

Assistant United States Attorney
Major Frauds Section

11

 

